DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 06/23/2022 has been considered and placed in the application file.

Terminal Disclaimer
The terminal disclaimer filed on 05/20/2022 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the first feedback circuit is configured to be connected to provide feedback to the first amplifier in a wideband mode and disconnected in a narrowband mode” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).
Claims 18-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of  “a feedback circuit configured to be enabled to provide feedback for keeping an input impedance of the amplifier circuit within a predetermined range to an internal amplification of 10the amplifier in an intra-band CA mode of the receiver, and disabled in an inter-band CA mode of the receiver” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu P. Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F: 8 A.M - 5P.M.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843